DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 20 January 2022 stating “Applicant believes the Application as Filed recites sufficient structure of the biasing element, as claimed in claims 7 and 14, to perform the claimed function so as to avoid being interpreted under 35 U.S.C. 112(f) of 112, sixth paragraph” (page 1) have been fully considered. The Office respectfully notes that invocation of 112(f) is prevented when sufficient structure is recited in the claim, not the specification, involving the means-plus-function limitation (see prong B of the associated three-pong test).
Applicant’s arguments filed 20 January 2022 stating “First, with reference to the limitation in claim 1, an impeller assembly configured to generate a thrust force is structurally limiting. The current claim requires the impeller assemble to be configured to, i.e. specifically perform the operation of, generating a thrust force. This is a structural limitation” have been fully considered. The Office respectfully notes, at least in the context of an impeller, “configured to generate a thrust force” is not further structurally limiting. An impeller is designed to either move fluid or react to fluid - a thrust force is present in either case, as described below. Insofar as Applicant considers “thrust force” to be bound by the definition provided by Merriam-Webster.com (see page 8), the Office respectfully notes that an impeller configured to be reactive to fluid is capable of producing thrust if driven in the opposite direction of rotation than designed. The previous/instant claim limitations do not include sufficient detail in regards to operation of the impeller such that further structural limitation of “impeller” necessarily follows from “configured to generate a thrust force”.
Applicant’s arguments filed 20 January 2022 stating “As commonly understood in the art, and as defined by the Merriam-Webster dictionary, with respect to force, ‘thrust’ is defined as ‘the force produced by a propeller or by a jet or rocket engine that drives a vehicle (such as an aircraft) forward.’ See https://www.merriamm-webster com/dictionary/thrust. As explained by the Applicant, and the dictionary, a thrust force must drive an object forward by force, and is not merely limited to include ‘any impeller assembly,’ as stated by the Examiner” have been fully considered. The Office respectfully notes that one having ordinary skill in the art would understand the definition of thrust, in the context of bladed-rotors for use with fluids, as the axial force that is applied to the rotor, whether the rotor is for use as a pump (e.g., a blower, fan, compressor, etc.) or a turbine (i.e., reaction-driven). Indeed, the concept of thrust is used in association with wind turbine blades / rotors, for example, to describe the force of the wind thereon - see US 2011/0243730 (hereafter Eggleston), which is in the field of wind turbines, stating at par. [0040] “This increased force may result in deflection of rotor shaft 134 because of the thrust being generated by rotor blades 112 not being centered on hub 110” (emphasis added); see US 2021/0123413 (hereafter Vaddi) at par. [0005] stating “Additionally, wind turbines utilize control systems configured to estimate loads acting on the wind turbine based on a wind turbine thrust. The terms ‘thrust,’ ‘thrust value,’ ‘thrust parameter’ or similar as used herein are meant to encompass a force acting on the wind turbine due to the wind” (emphasis added); see US 2021/0148338 (hereafter Wood) at par. [0002] stating “For example, a change in the profile of the wind turbine blades due to the accumulation of ice may reduce the speed of rotation of the wind turbine or change the angle of attack of the blade which can affect the thrust generated by the rotor of the wind turbine and the power generated by the wind turbine” (emphasis added). Accordingly, there is no structural or functional limitation that results from specifying thrust as being generated by a bladed-rotor. 
Applicant’s arguments filed 20 January 2022 stating “Claim 18 calls for, among other things, operating an impeller to generate a thrust force that linearly moves the fan assembly. As explained herein, Hyatt does not teach operating an impeller to generate a thrust force that linearly moves the fan assembly. The Examiner points to p.1, Il. 81-92 of Hyatt to teach this limitation. A review of Hyatt illustrates this limitation is not taught. P. 1, ll. 81-92 of Hvatt describes that when the motor wheel attains excessive speed, the weighted arms fly upward, closing the dampers. Respectfully, as explained herein, the motor wheel spins in response to air passing through the fan blades. The motor wheel spinning in response to air passing through the fan blades is not the same as operating an impeller to generate a thrust force that linearly moves the fan assembly, as claimed. Since Hyatt does not teach operating an impeller y as claimed, Hyatt cannot teach the claimed method of operating a fan assembly” have been fully considered. The Office respectfully notes that Hyatt rotor 4 experiences a thrust force due to the wind acting thereon in its operation, which results in linear movement thereof.  Furthermore, the phrase “operating an impeller” is broad (note: there is no indication as to what constitutes “operating” and/or how such “operating” is achieved).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “biasing element” (claims 7 and 14)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation “biasing element”: a spring.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of prior U.S. Patent No. US 10,408,218 (hereafter referred to as Kobayashi). This is a statutory double patenting rejection.

In reference to claim 2
	See the below comparison of application claim 2 and Kobayashi claim 1.

Application claim 2 (via claim 1)
Kobayashi claim 1
A fan, comprising:

a housing defining an interior and a flow path therein;

an impeller assembly configured to generate a thrust force and including a set of blades, the impeller assembly slidably located within the interior and wherein the impeller assembly is rotatable about an axis of rotation; the impeller assembly further comprises a motor slidably located within the interior and having an output shaft drivingly coupled to the set of blades (claim 2); and

a valve assembly, comprising:

           a valve element disposed in the flow path and operably coupled to the impeller assembly and configured to rotate between an opened position and a closed position, wherein the valve element closes the flow path; and

           a linkage assembly physically coupling the impeller assembly and the valve element;

wherein the valve element is configured to rotate between the open and closed positions based on slidable movement of the impeller assembly.
A fan, comprising: 

a housing defining an interior and a flow path 
therein;  

an impeller assembly including a motor, the impeller assembly slidably located within the interior and having a set of blades drivably 
coupled with an output shaft of the motor, wherein the set of blades of the impeller assembly is rotatable about an axis of rotation;  and 



a valve assembly, comprising: 

            a valve element disposed in the flow path and operably coupled to the impeller assembly and configured to rotate between an opened position and a closed position, wherein the valve element closes the flow path; and 

           a linkage assembly physically coupling the impeller assembly and the valve element;  


wherein the valve element is configured to rotate between the open and closed positions based on slidable movement of the impeller assembly.


It is noted that the recitation “configured to generate a thrust force” is not structurally limiting since any impeller is capable of generating a thrust force (note: a thrust force necessarily results from rotation of an impeller) and, thus, does not confer a patentable distinction over Kobayashi claim 1. 

In reference to claims 3 and 4
See the below comparison of application claims 3 and 4 and Kobayashi claims 2 and 3, respectively.
Application claim 3
Kobayashi claim 2
The fan of claim 2, wherein the housing further comprises a rail along which the motor is slidably mounted.
The fan of claim 1, wherein the housing further comprises a rail along which the motor is slidably mounted.


Application claim 4
Kobayashi claim 3
The fan of claim 3, wherein the rail comprises a cylindrical tube within which at least a portion of the motor is located.
The fan of claim 2, wherein the rail comprises a cylindrical tube within which at least a portion of the motor is located.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 10-13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyatt, Jr. (US 1,294,910 - hereafter referred to as Hyatt; previously cited).

In reference to claim 1
Hyatt discloses:
A fan, comprising:
a housing (1 - Figure 1) defining an interior and a flow path therein;
an impeller assembly (i.e., the assembly of elements 4, 19, and 20 - Figure 1) configured to generate a thrust force (i.e., the force provided by the fluid flow acting on element 4)(note: the identified “thrust force” is generated by the fluid flow acting on the identified “impeller” - accordingly, presence and/or operation of the impeller results in a thrust force; alternatively, it is noted that “configured to generate a thrust force” is not structurally limiting since Hyatt element 4 is capable of generating a thrust force) and including a set of blades, the impeller assembly slidably (see Figures 1 and 2) located within the interior and wherein the impeller assembly is rotatable about an axis of rotation (i.e., the central axis of shaft 3 - Figure 1); and
a valve assembly (i.e., the assembly of elements 9-18 - Figures 1-3), comprising:
a valve element (i.e., the assembly of elements 9 and 10 - Figure 1) disposed in the flow path and operably coupled to the impeller assembly and configured to rotate between an opened position and a closed position (see pg.1:ll.81-92), wherein the valve element closes the flow path (see Figure 3); and
a linkage assembly (i.e., the assembly of elements 15-18 - Figures 1 and 2) physically coupling the impeller assembly and the valve element;
wherein the valve element is configured to rotate between the opened and closed positions based on slidable movement of the impeller assembly (see pg.1:ll.81-92).

In reference to claim 5
Hyatt discloses:
The fan of claim 1, wherein the linkage assembly (15-18) comprises a bar (i.e., element 15 or 17) operably coupled to the impeller assembly (4,19,20) and the valve element (9,10).

In reference to claim 6
Hyatt discloses:
The fan of claim 1, wherein the valve element (9,10) is a butterfly valve element comprising a plate (9) and a shaft (10 - Figures 2 and 3), wherein the shaft is rotatably mounted (see Figures 1-3) to the housing.

In reference to claim 10
Hyatt discloses:
The fan of claim 6, wherein the axis of rotation of the plate (10) is offset from the axis of rotation of the impeller assembly (4,19,20)(note: Hyatt satisfies the “offset” requirement in two ways - (1) the axes are orthogonal to one another, which can be considered an angular “offset”, (2) the axes of rotation for the plates do not cross through the center of the housing, which can be considered a different kind of “offset”).

In reference to claim 11
Hyatt discloses:
A valve assembly having a housing (1 - Figure 1) defining a flow path, comprising:
a fan (i.e., the assembly of elements 4, 19, and 20 - Figure 1) disposed in the flow path and linearly movable within the housing, the fan configured to generate a thrust force (i.e., the force provided by the fluid flow acting on element 4)(note: the identified “thrust force” is generated by the fluid flow acting on the identified “impeller” - accordingly, presence and/or operation of the impeller results in a thrust force; alternatively, it is noted that “configured to generate a thrust force” is not structurally limiting since Hyatt element 4 is capable of generating a thrust force);
a valve element (i.e., the assembly of elements 9 and 10 - Figure 1) rotatably mounted to the housing and disposed in the flow path and operably coupled to the fan and configured to rotate between an opened position and a closed position (see pg.1:ll.81-92), wherein the valve element closes the flow path; and
a linkage assembly (i.e., the assembly of elements 15-18 - Figures 1-2) physically coupling the fan and the valve element;
wherein the linkage assembly is configured to translate linear driving force provided by the thrust force (note: the identified “thrust force” ultimately causes rotation of the identified “impeller” and, thus, linear movement of elements 19,20) of the fan into rotational motion of the valve element such that the valve element rotates between the opened position and the closed position based on the linear driving force (see pg.1:ll.81-92).

In reference to claim 12
Hyatt discloses:
	The valve assembly of claim 11, wherein the valve element (9,10) is a butterfly valve element comprising a plate (9 - Figures 1-3) and a shaft (10 - Figures 2-3), wherein the shaft is rotatably mounted (see Figures 1-3) to the housing (1).

In reference to claim 13
Hyatt discloses:
The valve assembly of claim 12, wherein the linkage assembly (15-18) comprises a bar (i.e., element 15 or 17) configured to translate the linear driving force into rotational movement of the plate (9).

In reference to claim 17
Hyatt discloses:
The valve assembly of claim 12, wherein an axis of rotation of the plate (9) is offset relative to a centerline or the housing (1) (note: Hyatt satisfies the “offset” requirement in two ways - (1) the axes of rotation of the plates are orthogonal to the axis of the housing, which can be considered an angular “offset”, (2) the axes of rotation for the plates do not cross through the center of the housing, which can be considered a different kind of “offset”).

In reference to claim 18
Hyatt discloses:
A method of operating a fan assembly, the method comprising: 
operating (i.e., supplying the fluid flow to the identified “impeller”) an impeller (i.e., the assembly of elements 4, 19, and 20 - Figure 1) to generate a thrust force (i.e., the force provided by the fluid flow acting on element 4)(note: the identified “thrust force” is generated by the fluid flow acting on the identified “impeller” - accordingly, presence and/or operation of the impeller results in a thrust force) that linearly moves (see pg.1:ll.81-92)(note: the fluid flow acting on the identified “impeller” ultimately causes the movement of elements 19,20) the fan assembly; and
translating linear movement of the fan assembly into rotational movement of a plate portion (i.e., element 9 - Figure 1) of a valve (i.e., the assembly of elements 9,10 - Figure 1) to rotate (see pg.1:ll.81-92) the plate portion from a closed position to an opened position.

In reference to claim 19 
Hyatt discloses:
The method of claim 18, further comprising ceasing operation (see pg.1:ll.81-92) of the impeller (4,19,20) to remove the thrust force from at least a portion of the fan assembly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt.

In reference to claims 7, 14, and 20
Hyatt discloses:
The fan / valve assembly of claim 6 / claim 12, further comprising: a biasing element (12) operably coupled to the butterfly valve element (9,10). (claims 7 and 14)
The method of claim 19, further comprising utilizing a spring force (via springs 12). (claim 20)

Hyatt does not disclose:
the biasing element configured to bias the butterfly valve element towards the closed position.

However, Hyatt does teach biasing the butterfly valve element towards the open position (pg.1:ll.68-70) and using the system to close the dampers when the impeller starts to spin too fast (pg.1:ll.81-92).
One of ordinary skill in the art would recognize that in a system where the goal is preventing back flow through the impeller as opposed to limiting the maximum speed of the impeller, the desired neutral condition would be to have the valve biased to the closed position as opposed to the open position, because if the impeller had to run to maintain the valve in a closed position, the pressure from the running impeller would prevent back flow, and nothing would prevent back flow when the impeller was shut off. Further, the modification to Hyatt required to change the springs to bias towards the closed position rather than towards the open position is well within the skill level considered ordinary in the art.
Therefore it would have been obvious to modify Hyatt to have springs biasing the butterfly valve towards being closed rather than being open so that the device works as intended to prevent back flow through the impeller rather than limit the maximum speed of the impeller.

In reference to claim 16
Hyatt, as modified above, addresses:
The valve assembly of claim 14, wherein the biasing element (Hyatt - 12) is located exterior to the housing (see Hyatt Figure 1, where the springs 12 are outside of the housing).

	Claims 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Woolfolk (US 4,249,883; previously cited).

In reference to claims 8 and 15
Hyatt, as modified above, addresses:
The fan / valve assembly of claim 7 / 14.

Hyatt, as modified above, does not address:
the biasing element is a torsion spring operably coupled to the shaft of the butterfly valve element.

Hyatt instead teaches using compression springs as the biasing element (12 - Figure 1). It is well known in the art that torsion springs are used between two members to generate a (predominately) angular spring force, as opposed to compression springs which generate a (predominately) linear spring force. Hyatt has overcome this by using the brackets 11 to cause an angular displacement in the spring when the valve 9 is actuated, which is converted through the moment arm of the bracket 11 into an angular spring force at the cross bar 10. However, one of ordinary skill in the art is more than capable of recognizing that the same effect could be achieved through one (or more) torsion spring placed between the valve flaps (see Figure 3). Indeed, Woolfolk discloses a valve element comprising a rotatable shaft (16) and a plate (18) attached thereto, wherein biasing of the shaft is provided by a torsional spring (114 - Figure 4).
Therefore the replacement of the compression spring system of Hyatt with a torsional spring system, as in Woolfolk, would have been obvious to one of ordinary skill in the art to achieve the predictable result of biasing the valve into a predetermined position using spring force.

In reference to claim 9 
Hyatt, as modified above, addresses:
The fan of claim 8, wherein the biasing element (Hyatt - 12, as modified by Woolfolk) is located exterior to the housing (see Hyatt Figure 1, where the springs 12 are outside of the housing).



Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745